DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 4-7, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 20060095651) in view of Jung (US 20180107595).

2.	As per claim 1, Tani discloses to receive a metadata access request from a host [rewriting a firmware (“a metadata”), abstract].
	Tani does not disclose expressly first and second memories of different types than each other; a memory controller which is configured to control the first and second memories, a condition checker which is configured to determine conditions of the first and second memories; and to select at least one of the first and second memories based on at least one of the conditions, wherein the memory controller is configured to access the at least one of the first and second memories selected by the condition checker.
	Jung discloses first [caches, figure 1] and second memories [NVM, figure 1] of different types than each other; a memory controller which is configured to control the first and second memories, a condition checker which is configured to determine conditions of the first and second memories [cache hit, paragraph 43]; and to select at least one of the first and second memories based on at least one of the conditions [cache hit, paragraph 43], wherein the memory controller is configured to access the at least one of the first and second memories selected by the condition checker [accessing the cache, figure 2A].
	Tani and Jung are analogous art because they are from the same field of endeavor of storage device management.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify Tani by including a solid state device with caches as taught by Jung in the abstract.
	The motivation for doing so would have been performance improvement as expressly taught by Jung in paragraph 2.

3.	As per claim 2, the cited prior arts disclose wherein the condition checker is configured to determine conditions of the first and second memories in consideration of at least one of a temperature, a number of program/erase (P/E) cycles, a program retention time  and an erase retention time [operation attributes, paragraph 64, Jung].

4.	As per claim 4, the cited prior arts disclose wherein the metadata access request is a metadata read request [firmware read, abstract, Tani], wherein each of the first and second memories stores a same metadata as each other, wherein the condition checker is configured to select one of the first and second memories in response to metadata read request [selecting a memory, figure 1, Jung], and wherein the memory controller is configured to read the metadata in the memory selected by the condition checker among the first and second memories [firmware read, abstract, Tani].

5.	As per claim 5, the cited prior arts disclose wherein the metadata access request is a metadata program request, and the memory controller programs metadata in the memory among the first and second memories selected by the condition checker [programing a firmware (“a metadata”), abstract, Tani].

6.	As per claim 6, the cited prior arts disclose wherein the memory controller is configured to first program the metadata in the memory selected by the condition checker among the first and second memories [cache hit, paragraph 43, Jung], and wherein the metadata is programmed in a memory which is not selected by the condition checker when the condition of the memory which is not selected by the condition checker among the first and second memories becomes better [cache miss, paragraph 47, Jung]. 

7.	As per claim 7, the cited prior arts disclose wherein the second memory includes first [“Host Main Memory” 116, figure 1, Jung] and second channel memories [“SSD” 104, figure 1, Jung] connected to the memory controller via different channels.

8.	As per claim 12, the cited prior arts wherein the metadata includes at least one of security metadata, firmware [firmware, abstract, Tani], metadata, and debug metadata.

9.	As per claims 13-19, the examiner directs the applicant’s attention to claims rejection above.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 20060095651) in view of Jung (US 20180107595) as applied to claims 1, 2, 4-7, and 12-19 above, and further in view of Langlois et al. (US 20100037001), “Langlois”.


11.	As per claim 3, Tani and Jung disclose a NAND flash memory [paragraph 21, Jung].
	Tani and Jung does not disclose expressly a MRAM.
	Langlois discloses a MRAM in paragraph 3.
	Tani, Jung, and Langlois are analogous art because they are from the same field of endeavor of storage device management.
	At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify Tani and Jung by including a MRAM as taught by Langlois in paragraph 3.
	The motivation for doing so would have been speed and data retention as expressly taught by Langlois in paragraph 3.

Arguments Concerning Prior Art Rejections
	The applicant argues that the cited prior arts do not disclose a memory controller configured to receive a metadata access request from a host.  The applicant supports such argument by asserting that Tani fails to teach “a metadata”.  However, Tani discloses a firmware in the abstract, which is compiled into machine code.  Thus, a firmware can be interpreted as “a metadata” for the machine code.  The examiner suggests the applicant to further define what the “metadata” is in the claim.
	Further, the applicant argues that Jung fails to teach the claimed “condition checker”.  The applicant supports such argument by stating that Jung only checks the condition of a cache (not the condition of a NVM).  However, in case of a cache miss, the system “checks” the condition of the NVM and reads data from it.  Thus, the rejection is proper.
	Regarding claims 2 and 14, the applicant asserts the cited operation attributes are patentably distinct from the claimed conditions.  However, the examiner does not find the assertion persuasive and suggests the applicant to further specify the claim limitations at issue.
	Regarding claims 15 and 16, the claimed “status information” corresponds to the “condition” from the independent claims and/or the “operation attributes” from Jung.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A.	Allowable Subject Matter
	Claims 8-11, and 20 are objected to.
The primary reasons for allowance of claim 8 in the instant application is the combination with the inclusion in these claims that “wherein the condition checker is configured to determine the conditions of each of the first memory, the first channel memory and the second channel memory in response to the metadata access request, and to select one of the first memory, the first channel memory and the second channel memory”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 9 in the instant application is the combination with the inclusion in these claims that “a third memory of a different type than the first and second memories, wherein the condition checker is configured to select at least one of the first and second memories and third memory in response to the metadata access request, and the memory controller is configured to access the memory selected by the condition checker”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 20 in the instant application is the combination with the inclusion in these claims that “wherein the second memory includes first and second channel memories having different channels, and wherein determination of the conditions of the first and second memories and selection of one of them includes: determining the conditions of each of the first memory and the first and second channel memories and selecting one of the first memory and the first and second channel memories and selecting one”. The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-7 and 12-19 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2135